Citation Nr: 0906427	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  08-14 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from August 
1950 to March 1952 and from March 1953 to May 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral pes planus is manifested by pain in each foot and 
calluses, without marked pronation, marked inward 
displacement, or severe spasm of the Achilles tendon. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for bilateral pes planus are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, Diagnostic Code 5276 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
August 2007, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  A letter 
that met the requirements of Vazquez-Flores was also sent to 
the veteran in May 2008.  The May 2008 letter is not 
sufficient as to timing; however, the claim was readjudicated 
in a September 2008 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records dated 
from 2006 to 2008.  A VA examination was obtained to evaluate 
the Veteran's disability.   Efforts were made to obtain 
records from the Social Security Administration (SSA); 
however, VA was informed that the records were not available 
and the Veteran was informed of the efforts taken to attempt 
to obtain them.  He responded that the condition for which he 
was awarded SSA benefits did not involve his feet.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

The Board notes that the veteran's representative has argued 
that the September 2007 VA examination is inadequate because 
it was not conducted by a podiatrist or orthopedist.  VA 
medical examinations do not need to be conducted by examiners 
with any particular expertise or specialty in order to comply 
with the duty to assist; rather, the regulations and caselaw 
establish that VA medical examinations need only be provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See Cox v. Nicholson, 20 Vet.App. 563, 569 (2007). 
Additionally, in the absence of evidence to the contrary, the 
Board is entitled to assume the competence of VA examiners, 
even if they are not specialists.  See Hilkert v. West, 12 
Vet.App. 145, 151 (1999), aff'd, 232 F.3d 908 (Fed.Cir.2000).  
In this case, the evidence suggests that the findings 
proffered by the VA examiner, a physician's assistant, were 
competent.  Consequently, another VA examination is not 
necessary.

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Evaluation 

The Veteran claims entitlement to an increased disability 
rating for his service-connected bilateral pes planus.  
Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v.  
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
deciding this case, the Board has considered the possibility 
that different ratings may be warranted for different time 
periods.

The Veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Service connection is in effect for bilateral pes planus, 
which is currently evaluated as 30 percent disabling, under 
38 C.F.R. § 4.71a, Diagnostic Code 5276.   Diagnostic Code 
5276 is the code applicable to evaluation of pes planus.  
Therefore, evaluation under that code is the most appropriate 
for evaluating the Veteran's diagnosed bilateral pes planus.  

Under Diagnostic Code 5276, the applicable rating criteria 
provide that in the case of bilateral (both foot) 
involvement, as here, a 30 percent disability rating is 
assignable for severe acquired flatfoot; with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities. 

The maximum rating under Diagnostic Code 5276 is 50 percent, 
which is warranted for pronounced bilateral pes planus, 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  Id.

The Veteran was examined by VA in September 2007.  The claims 
file was reviewed.  The Veteran reported that the balls of 
his feet and toes hurt.  It was noted that there was no 
history of foot related hospitalization or surgery.  The 
Veteran reported left and right foot pain in the balls of the 
feet.  He reported bilateral swelling, fatigability, 
weakness, and lack of endurance.   He also stated that he 
wore corrective/orthopedic shoes with poor efficacy.  On 
examination of the left foot and of the right foot, there was 
no objective evidence of painful motion or swelling.  There 
was objective evidence of tenderness on the sole of each 
foot.  There was no objective evidence of instability, 
weakness, abnormal weight bearing, hammertoes, claw foot, 
malunion or nonunion of the tarsal or metatarsal, or hallux 
valgus bilaterally.  Callous was noted for both feet.  Non 
weight bearing and weight bearing were normal and there was 
no forefoot or midfoot malalignment for either foot.  There 
was no pronation and no pain on manipulation bilaterally, and 
the examiner also noted that there was no muscle atrophy of 
the left foot, but that there was muscle atrophy of the right 
foot.  It was noted that the Veteran had an antalgic gait and 
used a walker.  The examiner diagnosed pes planus for both 
feet.  

VA outpatient treatment records dated from 2006 to 2008 have 
been reviewed.  They reveal that in September 2007, bilateral 
foot X-rays showed that the plantar arch was preserved.  In 
January 2007, the Veteran was treated for a painful callous 
of the left foot and thereafter on several more occasions in 
2007, as well as in January and February 2008.  There was 
pain on palpation and with ambulation.  In March 2008, it was 
noted that the Veteran used a brace.  

In this case the competent medical evidence, as reflected in 
the VA examination report and the VA outpatient treatment 
records shows that the Veteran's bilateral pes planus is no 
more than severe and adequately compensated as 30 percent 
disabling under DC 5276.  None of the VA medical records 
contain any evidence to show that the Veteran's bilateral pes 
planus approximates criteria so as to warrant a disability 
rating of 50 percent.  In this regard, there is no evidence 
that the condition is productive of pronounced bilateral pes 
planus, manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation.  The 
veteran has reported poor efficacy with orthopedic shoes.  
However, while he was noted to have pain on the soles of his 
feet, extreme tenderness is not shown.  Other pertinent 
findings include calluses for both feet and muscle atrophy of 
the right foot.  There was no pronation or showing of 
displacement or spasm.  

The Board has also considered other provisions which might 
provide for a higher evaluation with respect to the issue on 
appeal, including 38 C.F.R. §§ 4.40 and 4.45, as they relate 
to pain and any resulting functional impairment due to pain.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
Diagnostic Code 5276, acquired flatfoot, does not evaluate 
the Veteran's foot disability with respect to range of 
motion; therefore, sections 4.40 and 4.45, with respect to 
pain on motion, are not applicable.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Additionally, the rating criteria 
under Diagnostic Code 5276 specifically contemplate pain on 
manipulation and use. 

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a higher schedular rating 
for bilateral pes planus at any time during the appeal 
period, and the claim is denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001).  

Extraschedular Considerations

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The symptoms of the Veteran's pes planus are accurately 
reflected by the schedular criteria.  Without sufficient 
evidence reflecting that the Veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).  The rating criteria reasonably describe the 
Veteran's disability.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.


ORDER

An increased evaluation beyond 30 percent for bilateral pes 
planus is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


